 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   JARED M. VILLERY,                                  Case No. 1:15-cv-01360-DAD-JDP

10                  Plaintiff,                          ORDER SETTING A TELEPHONIC
                                                        HEARING ON THE REMAINING
11          v.                                          CONTESTED ISSUES IN PLAINTIFF’S
                                                        MOTION TO COMPEL
12   J. JONES, et al.
                                                        ECF Nos. 57, 70
13                   Defendants.
                                                        ORDER THAT THE PARTIES SUBMIT A
14                                                      JOINT STATEMENT ON OUTSTANDING
                                                        ISSUES ONE WEEK BEFORE HEARING
15

16

17        Plaintiff Jared M. Villery is a state prisoner proceeding without counsel in this civil rights

18   action pursuant to 42 U.S.C. § 1983. On May 29, 2019, plaintiff filed a motion to compel

19   additional responses to interrogatories and the production of more documents. ECF No. 57.

20   On August 28, 2019, the court held an informal telephonic hearing to discuss the issues and,

21   the next day, ordered that the parties file a joint statement of the outstanding issues by October

22   30, 2019. ECF No. 67. On October 30, 2019, the parties filed such a statement, identifying

23   several issues of continued disagreement and two issues that would require an additional 30

24   days to resolve. See ECF No. 70.

25        The court sets this matter for a telephonic hearing on February 24, 2020, at 2:00 p.m.

26   Pacific Time before Magistrate Judge Jeremy D. Peterson. To appear telephonically, each

27   party is to use the following dial-in number and passcode: dial-in number 888-204-5984;

28   passcode code 4446176. Plaintiff shall arrange with the staff at his institution of confinement


                                                    1
 1    for his attendance at the conference. Plaintiff’s institution of confinement shall make him

 2    available for the conference at the date and time indicated above. Prior to the conference,

 3    defense counsel shall confirm with plaintiff’s institution of confinement that arrangements

 4    have been made for plaintiff's attendance.

 5            By the close of business on February 17, 2020, the parties are ordered to submit a joint

 6    statement addressing any outstanding issues. The statement should address whether the two

 7    issues identified as requiring an additional thirty days have been resolved. See ECF No. 70 at

 8    2.

 9            The parties are again encouraged to confer prior to the hearing. If the parties can reach

10    any additional agreement on the scope of discovery before the hearing, they should note that in

11    the joint statement to be submitted by close of business on February 17.

12
     IT IS SO ORDERED.
13

14
     Dated:      January 29, 2020
15                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18    No. 205.
19
20

21

22

23

24

25

26
27

28


                                                       2
